            Case 2:15-mj-00850-CMR Document 59 Filed 02/06/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA


                   v.                                  MATTER NO. 15-mj-850


     APPLE MACPRO COMPUTER, et al.

     FRANCIS RAWLS, Respondent


                                              ORDER

            AND NOW, this 6th day of February, 2020, pursuant to the judgment and mandate of the

     Third Circuit Court of Appeals issued this day at Appeal No. 17-3205, Respondent Francis

     Rawls, USM #72421-066, is hereby ORDERED to be RELEASED immediately from custody.




                                                         United States District Court Judge




c~
uj HJ   ('J JU, t- vu>--6¥-
